The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
This opinion letter is in response to your request for our review under Section 116.332, RSMo, of the sufficiency as to form of an initiative petition relating to a proposed constitutional amendment revising Article I, § 23. A copy of the initiative petition that you submitted to this office on December 27, 1999, is attached for reference.
We conclude that the petition form must be rejected because the "notice" language contained on the reverse side of the petition is legally inaccurate and, as such, could mislead those who consider signing the petition. The notice purports to advise petition signers that the proposed constitutional amendment, if enacted, could "change, repeal, or modify by implication" a particular statute. While a constitutional amendment can impact existing statutes, as a matter of law no constitutional amendment could have the impact set forth in the notice found on the proposed petition form.
Because of our rejection of the form of the petition for the reason stated above, we have not reviewed the petition to determine if additional deficiencies exist. Pursuant to Section116.332.3, RSMo, the Secretary of State is authorized to review this opinion and "make a final decision as to the approval or rejection of the form of the petition."
Very truly yours,
                                       JEREMIAH W. (JAY) NIXON Attorney General
Enclosure
ELECTIONS:               The funding by a sales tax of 1/2 SALES TAX:               percent for an enhanced 9-1-1 and TELEPHONE TAX:           central dispatch system, when when approved by the voters pursuant to the ballot question listed herein, although an election irregularity, in the absence of a timely election challenge, is valid.